DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro (US 2016/0010734) in view of Nieda (US 2018/0112762).
Regarding claim 1, Tokoro teaches a fixing apparatus 11 (Fig. 1, ¶ 23) comprising: 
a fixing member 11A and a pressing member 11B (Fig. 1, ¶ 29); and 
5a pressing mechanism (elements shown in Fig. 2, excluding fixing member 11A) that forms a fixing nip part by pressing the pressing member against the fixing member (Fig. 2, ¶¶ 29 & 33-36),  
wherein the pressing mechanism has: 
a pressure cam 62 to press the pressing member against the fixing member (Fig. 3B, ¶ 36); 
a camshaft (shaft between cam 62 and cam gear 61 shown in Fig. 2) that the pressure cam is attached to, and that is rotated integrally with the pressure cam (¶ 36); 
a 
10a power transmission part (50/71/72/501) that transmits a driving force of the 
the power transmission part includes a worm 50 provided on a power transmission path from the stepping motor to the camshaft (Fig. 2, ¶ 52).
Tokoro is silent regarding the type of motor.
Nieda teaches a similar fixing device 12 (Fig. 2, ¶ 137) utilizing a stepping motor 55 (Fig. 44) to drive a cam device (¶ 279).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a stepping motor, as taught by Nieda, as the motor in the fixing device of Tokoro.  One would have been motivated to make this modification in order to enhance accurate control of a rotational angle and a rotational speed of the cam (Nieda ¶ 282).
Regarding claim 2, modified Tokoro teaches the fixing apparatus according to claim 1, wherein the power transmission part includes a worm wheel 61 engaged 15with the worm 50 (Fig. 2, ¶ 52).
Regarding claim 3, modified Tokoro teaches the fixing apparatus according to claim 1, wherein the power transmission part has an upstream-side power transmission mechanism 400A/510-512 that as 400A and 510A are not helical gears, no force will occur in the thrust direction).
Regarding claim 4, modified Tokoro teaches the fixing apparatus according to claim 1, further comprising a cam rotation angle detector (elements 100/200 and controller; Tokoro Figs. 4A & 5) that detects a rotation angle of the pressure cam, wherein the cam rotation angle detector detects the rotation angle (phase; Tokoro ¶¶ 67-69) of the pressure cam based on an input pulse 25supplied to the stepping motor (Because stepping motors are capable of holding a rotational position while rotating per unit of steps according to pulse signals provided periodically to enhance accurate control of the rotational angle and the rotational speed of the cam (see Nieda ¶ 282), a controller would detect the rotation angle based on an input pulse supplied to the stepping motor). 
Regarding claim 5, modified Tokoro teaches the fixing apparatus according to claim 1, further comprising a cam rotation angle detector (elements 100/200 and controller; Tokoro Figs. 4A & 5) that detects a rotation angle (phase) of the pressure cam, wherein the cam rotation angle detector detects the rotation angle of the pressure cam based on an output signal 30from an optical sensor provided around the axis of the camshaft so as to change ON/OFF status in accordance with rotation of the camshaft (Tokoro ¶¶ 67-69).
Regarding claim 6, modified Tokoro teaches the fixing apparatus according to claim 1, further comprising a cam rotation angle detector (elements 100/200 and controller; Tokoro Figs. 4A & 5) that detects a rotation angle (phase) of the pressure cam, 35wherein the cam rotation angle detector detects the rotation angle of the pressure cam based on an input pulse supplied to the stepping motor (Because stepping motors are capable of holding a rotational position while rotating per unit of steps according to pulse signals provided periodically to enhance accurate control of the rotational angle and the rotational speed of the cam (see Nieda ¶ 282), a controller would detect the rotation angle based on an input pulse supplied to the stepping motor) and an output signal from an optical sensor 100/200 provided around the axis of the camshaft so as to change ON/OFF status in accordance with rotation of the camshaft (optical sensor 100/200 of Tokoro would be utilized at least to detect a home position; Nieda ¶ 282).
Regarding claim 7, modified Tokoro teaches the fixing apparatus according to claim 5, wherein the optical sensor 100/200 is provided in a plurality of positions around 40the axis of the camshaft (100 is on the left side of the camshaft, while 200 is on the right side; Tokoro ¶¶ 64-65).
Regarding claim 8, modified Tokoro teaches the fixing apparatus according to claim 1, further comprising a controller 300 that controls rotation of the pressure cam (Tokoro ¶ 67), wherein the controller controls the rotation of the pressure cam, with one of a top dead center and a bottom dead center 63 (Tokoro Fig. 5), previously set in a rotation direction of the pressure cam, as a starting point (63 represents a first cam face that affects an “intense nipping condition,” and when the apparatus is powered on, the controller controls the rotation of the motor such that the nipping area is placed in the intense nipping condition as a starting point; Tokoro ¶¶ 57 & 68).
Regarding claim 10, modified Tokoro teaches the fixing apparatus according to claim 1, wherein the pressure cam has a first cam surface region and a second cam surface region, positioned in mutually different cam surface regions, in a rotation direction of the pressure cam, the first cam surface region is a cam surface region in which a distance from a rotation center of the pressure cam to the cam surface is changed more steeply than in the second cam surface region, and the second cam surface region is a cam surface region in which the distance from the rotation center of the 15pressure cam to the cam surface is changed more gently than in the first cam surface region (see annotated Fig. 6A of Tokoro below).


    PNG
    media_image1.png
    396
    500
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (First cam surface region)][AltContent: connector][AltContent: connector][AltContent: textbox (Second cam surface region)][AltContent: arrow]











Regarding claim 11, modified Tokoro teaches the fixing apparatus according to claim 10, wherein the second cam surface region includes a third cam surface region in which the distance from the rotation center of the pressure cam to the cam surface is uniform.  (A region in a line on the outer surface of 62 in a LEFT-RIGHT direction in Tokoro Fig. 6A, i.e., into and out of the page, will have a uniform distance from the rotation center of the pressure cam to the cam surface.)
Regarding claim 13, modified Tokoro teaches an image forming apparatus 1 (Tokoro Fig. 1, ¶ 21) comprising the fixing apparatus in claim 1.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro (US 2016/0010734) in view of Nieda (US 2018/0112762), as applied to claim 1 above, and further in view of Yoshikawa (US 2011/0217100).

Modified Tokoro fails to teach wherein the controller performs control to change a rotation angle of the pressure cam during a print job based on a predetermined condition.
Yoshikawa teaches a similar fixing device 5 (Fig. 2) which has a controller that performs control to change a rotation angle of a pressure cam 78 during a print job based on a predetermined condition (sheet thickness; ¶¶ 60-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Tokoro such that the controller performs control to change a rotation angle of the pressure cam during a print job based on a predetermined condition, as taught by Yoshikawa.  One would have been motivated to make this modification in order to adjust the nip pressure to maintain the same degree of gloss as that in the case of thick paper when fixing a thinner sheet of paper (Yoshikawa ¶ 60).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro (US 2016/0010734) in view of Nieda (US 2018/0112762), as applied to claim 1 above, and further in view of Ukawa et al. (US 9,285,738; hereinafter “Ukawa”).
Regarding claim 12, modified Tokoro teaches the fixing apparatus according to claim 1, wherein the pressing mechanism has an elastic member 85 that generates a pressurizing force to press the pressing member against the fixing member by rotation of the pressure cam (Tokoro Fig. 2, ¶ 34).
Modified Tokoro fails to teach the elastic member includes at least a first elastic member and a second elastic member having an elastic modulus different from the elastic modulus of the first elastic member.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fixing device of modified Tokoro such that the elastic member includes at least a first elastic member and a second elastic member having an elastic modulus different from the elastic modulus of the first elastic member, as taught by Ukawa.  One would have been motivated to make this modification in order to not change the direction in which a pressing force is applied between an envelope mode and a normal mode, ensuring high transportability of the recording medium in the fixing process (Ukawa Col. 5 lines 23-38).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2014-085654 is cited for teaching a drive system comprising a worm 16 and power transmission parts configured such that 20no force occurs in a thrust direction with respect to a driving shaft of a motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLA J THERRIEN/Primary Examiner, Art Unit 2852